DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egging et al. (US 6,014,996).

Regarding claim 1, Egging et al. disclose a system for measuring a speed of an engine, the system comprising: a positive displacement pump (75 or 275) drivingly connected to a rotor shaft of the engine (col. 12, lines 15-17, pump is operatively coupled to engine), the pump having an inlet for receiving a fluid supply and an outlet for outputting pressurized fluid (see Fig. 23); a pressure sensing device 74e provided at the pump (Id.); at least one processing unit 71; and the signal processor having some control means for: receiving, from the pressure sensing device, a sensor signal comprising a series of periodic oscillations, determining a frequency of the oscillations, the frequency proportional to a rotational speed of the rotor shaft, determining the speed of the engine from the frequency of the oscillations as determined, and outputting the speed of the engine as determined for controlling operation of the engine (col. 12 lines 39-51).
Egging et al. do not explicitly state that the control means of the processing unit for carrying out the measurements is a non-transitory computer-readable memory with instructions executable by the processing unit. One of ordinary skill in the art would have known that when using a computer or processing unit such as the one of Egging et al. to facilitate the operations of a system, that it is conventional to have non-transitory computer-readable memory with system instructions for use by the processing unit, because this is how computers and processing units work. It would have been obvious to one of ordinary skill in the art to use a non-transitory computer-readable memory with system instructions for use by the processing unit in order to carry out the pressure measurements and engine speed calculations in the system of Egging et al., because it provides for accurate and efficient control of the apparatus and system.
Egging et al. also differs from claim 1 in that Egging et al teaches the pressure sensing device being at the outlet of the pump instead of at the inlet of the pump. One of ordinary skill in the art would have known that pressure oscillations of a gear pump can be sensed at either the inlet or outlet of the pump because of basic properties of fluid mechanics that would have been known to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to modify Egging et al. to locate the pressure sensing device at the inlet of the pump, because such a change merely changes the position of a known component, and it would yield only predictable results, since it is known that fluid pressure pulses of a pump must occur with the same frequency at both the inlet and outlet of a gear pump.

Regarding claims 7 and 9, Egging et al. disclose that the pump is an oil pump of the engine and that it is a hydraulic pump (see col. 7 lines 5-9, pump 35 which is the pump coupled to the engine later discussed as pump 75/275 is for hydraulic fluid; col. 7 lines 47-50, pump pumps oil).


Regarding claim 11, Egging et al. disclose a computer-implemented method for measuring a speed of an engine, the engine having a positive displacement pump (35 or 75 or 275) drivingly connected to a rotor shaft thereof (col. 7 lines 5-9; Fig. 7; col. 12, lines 15-17, pump is operatively coupled to engine), the pump having an inlet for receiving a fluid supply and an outlet for outputting pressurized fluid, the method comprising: receiving, at a computing device 71, a sensor signal from a pressure sensing device 74e provided at the pump, the sensor signal comprising a series of periodic oscillations; determining, at the computing device, a frequency of the oscillations, the frequency proportional to a rotational speed of the rotor shaft; determining, at the computing device, the speed of the engine from the frequency of the oscillations as determined (col. 12 lines 39-51); and outputting, at the computing device, the speed of the engine as determined for controlling operation of the engine (col. 10 lines 30-44, whatever information that is used to sense speed of engine is used by processing unit 71 to maintain optimum rpm of the engine).
Egging et al. differs from claim 11 in that Egging et al. teaches the pressure sensing device being at the outlet of the pump instead of at the inlet of the pump. One of ordinary skill in the art would have known that pressure oscillations of a gear pump can be sensed at either the inlet or outlet of the pump because of basic properties of fluid mechanics that would have been known to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to modify Egging et al. to locate the pressure sensing device at the inlet of the pump, because such a change merely changes the position of a known component, and it would yield only predictable results, since it is known that fluid pressure pulses of a pump must occur with the same frequency at both the inlet and outlet of a gear pump.


Regarding claim 17, Egging et al. disclose a means that use a computer and processor 71 to carry out the steps of:  receiving a sensor signal from a pressure sensing device 74e provided at a positive displacement pump (35 or 75 or 275) drivingly connected to a rotor shaft of an engine 32 (col. 7 lines 5-9; Fig. 7; col. 12, lines 15-17, pump is operatively coupled to engine), the sensor signal comprising a series of periodic oscillations; determining a frequency of the oscillations, the frequency proportional to a rotational speed of the rotor shaft; determining the speed of the engine from the frequency of the oscillations as determined (col. 12 lines 39-51); and outputting a speed of the engine as determined for controlling operation of the engine (col. 10 lines 30-44, whatever information that is used to sense speed of engine is used by processing unit 71 to maintain optimum rpm of the engine).
Egging et al. do not explicitly state means on the computer and processing unit for carrying out the steps is a non-transitory computer-readable medium with code executable by the processing unit. One of ordinary skill in the art would have known that when using a computer or processing unit such as the one of Egging et al. to facilitate the operations of a system, that it is conventional to have non-transitory computer-readable medium with system code for use by the processing unit, because this is how computers and processing units work. It would have been obvious to one of ordinary skill in the art to use a non-transitory computer-readable memory with system instructions for use by the processing unit in order to carry out the pressure measurements and engine speed calculations in the system of Egging et al., because it provides for accurate and efficient control of the apparatus and system.
Egging et al. also differs from claim 17 in that Egging et al. teaches the pressure sensing device being at the outlet of the pump instead of at the inlet of the pump. One of ordinary skill in the art would have known that pressure oscillations of a gear pump can be sensed at either the inlet or outlet of the pump because of basic properties of fluid mechanics that would have been known to one of ordinary skill in the art. As such it would have been obvious to one of ordinary skill in the art to modify Egging et al. to locate the pressure sensing device at the inlet of the pump, because such a change merely changes the position of a known component, and it would yield only predictable results, since it is known that fluid pressure pulses of a pump must occur with the same frequency at both the inlet and outlet of a gear pump.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egging et al. (US 6,014,996) in view of Furmanski et al. (US 2011/0040502).

Regarding claims 6 and 16, Egging et al. do not disclose the details of how the processing unit determines the frequency of the oscillations. Furmanski et al. disclose determining a frequency of pressure oscillations in a pump fluid system, wherein the frequency of oscillations is determined by determining a time elapsed between two consecutive zero crossings of a sensor signal (pars. 0091-0092). It would have been obvious to one of ordinary skill in the art to use this zero crossing method taught by Furmanski et al. in the processing unit in the system and method of Egging et al. because it provides a simple and accurate way to determine the frequency with only a small portion of the sensor signal.

Allowable Subject Matter
Claims 2-5, 8, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861